Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A computer configured to control the position of the workpiece relative to the first and second set
The computer is configured to cause reciprocating longitudinal relative movement between the workpiece and the first and second sets, along alternating paths in a first longitudinal direction and along an opposing second longitudinal direction;
and
wherein, along each path;
only one of the chemical deposition burners of only one of the first and second sets
traverses a second segment of the workpiece;
both of the chemical deposition burners of only one of the first and second sets
traverse a second segment of the workpiece that is adjacent the first segment; and
one of the chemical deposition burners of the only one of the first and second sets’
and one of the chemical deposition burners of the other of the first and second sets. Traverse a third segment of the workpiece that is adjacent to the second segment in claim 22.
And
the system is configured for;
All burners in the first set of burners to deposit silica particles along a majority of the first portion outside the first overlap segment,
All burners in the second set of burners to deposit silica particles along a majority of the entirety of the part of the second portion outside the first and second overlap segments, and all burners in the third set of burners to deposit silica particles along a majority of the third portion outside the second overlap.
In claim 29
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claims 22 and 29 the following paragraphs recite a computer connected to the system described in the specification
[0036] 
a computer 106 and other electronic components, an enclosure 108 for the computer 106 and the other electronic components, a power distribution subsystem 110, an enclosure 112 for the power distribution subsystem 110, a gas panel 114, a gas panel enclosure 116 and an intake and exhaust subsystem, including a main exhaust 118 and secondary exhausts 122, 123
[0041] and [0045]-[0046]
elaborates on the computer related to the flow of deposition materials 
[0043]
The computer 210 preferably includes electronic connections to the vaporizer 216, the gas panel 212, and the deposition cabinet 218 for automatically controlling functions of each component. The computer 106, 210 preferably further includes a connection to a user-input device such as a keyboard, touch screen, knobs, buttons, switches, mouse and/or microphone for voice activated command input for providing operational control of the deposition system 200 to a user. Moreover, the computer 210 preferably includes a user output device, such as a display monitor or speaker for presenting a status of the system.

It is the opinion of the Examiner the closest paragraphs to recitation of the computer implemented process claimed are recited in paragraphs [0050] and [0063] included herein:
[0050]
The motors 404, 406 are preferably controlled by a computer 210, such as that depicted in FIG. 2, for controlling the speed of rotation and translation of the workpiece 224 throughout the course of the deposition process on the workpiece 224.
[0051]    In the deposition process, the translation speed of the workpiece 224 relative to the burner may alternate (e.g., velocity to the right versus to the left) between slow (e.g., 1 meter per minute) and fast (e.g., more than five meters per minute). The fast pass may be performed so that the deposition at the end of a slow pass (e.g., at the left end portion of the workpiece), effectively resumes with a slow pass that commences at the right end-portion of the workpiece. Such a motion profile may be advantageous because at the conclusion of a slow pass to the left, the thermophoretic force will be strongest where the workpiece is the coolest, which, in this example, would be at the right end, which has been afforded the most time to cool. A very fast pass (e.g., greater than 20 meters per minute) may be employed primarily for the purpose of quickly positioning the burners for another slow pass that starts at the coolest point on the workpiece. This approach also helps to minimize the “footballing” effect that is discussed in the Dabby et al. patents referenced herein.
[0054]    FIG. 6A depicts a multiple-burner configuration 600 in a chemical vapor deposition process that overcomes the prior art’s shortcomings of a weakened thermophoretic force as a result of using three or more burners in close proximity to each other while providing an enhanced deposition rate through the use of additional burners. In the new multiple-burner configuration, thermophoresis is not materially compromised, leading to enhanced deposition efficiency and greatly enhanced deposition rate, as well as a practical use of deposition material. FIG. 6A depicts a first set of chemical burners 602 and 604 and a second set of chemical burners 606 and 608. The burners in each set are preferably spaced from each other by a distance dl (e.g., 80 mm - 150 mm), and dl is preferably the same for both sets of chemical burners. The mean distance between sets of burners is T, where T preferably is a distance (e.g., 40 cm) sufficient for thermophoresis to take place when one pair of burners deposits on a region of the preform following a deposition on that region by the other pair of burners. To establish a consistent thermophoretic force, the distance between pairs of burners must be above a certain threshold so that enough time elapses between depositions by the different pairs of burners. Preferably, the distance, T, between pairs of burners is generally greater than (e.g., three times) di. In this configuration, the distance T is also approximately equal to the distance that the burners 602, 604, 606, 608 traverse longitudinally in each direction. The value of T represents only a portion of the length, L, of the workpiece 610, such that each of the two sets of burners is responsible for depositing on approximately half of the workpiece 610. In the middle of the workpiece 610, both sets of burners responsible for an overlap segment 612, with each set of burners contributing to the deposition generally in accordance with the triangles shown in FIG. 6A. In this multiple-burner configuration, L is generally equal to about 2T + d. In FIG. 6A, each portion of the workpiece 610 for which a set of burners is responsible is shown, purely for clarity of explanation, separately. Of course, in practice the two portions form one continuous workpiece 610. 
[0055]    In the deposition process, the chemical burners generally remain fixed distances from each other while they traverse the workpiece 610. For example, while chemical burners 602 and 604 traverse to the right along the left side of the workpiece 610, chemical burners 606 and 608 traverse to the right along the right half of the workpiece 610. Similarly, while chemical burners 602 and 604 traverse to the left along the left side of the workpiece 610, chemical burners 606 and 608 traverse to the left along the right half of the workpiece 610. In this manner, each set of burners do not interfere with the other set as they deposit soot on the portion of the workpiece 610 for which each is responsible.
[0056]    In the burner configuration depicted in FIG. 6A, each of the four chemical burners 602, 604, 606, 608 preferably streams about the same amount of silica soot at any given point in time. Indeed, both sets of burners preferably receive chemical from the same supply, so as to help insure that both sets of burners stream the same volume of silica soot at any given time. At any given point on the workpiece 610, generally two burners are capable of depositing silica soot on the workpiece 610, except at the ends of the workpiece 610, where at the left end-portion, only the leftmost burner 602 will deposit silica soot, and at the right end-portion, where only the rightmost burner 608 will deposit soot. However, between the end-portions, two burners deposit silica soot on the workpiece 610. At the interface of the deposition between the two sets of burners, burner 604 of the left burner set and burner 606 of the right burner set deposit silica soot, so that even at the interface, two burners are depositing silica soot on the workpiece. Such a deposition enables the creation of a preform with generally a seamless transition between the portions of the preform formed by the depositions from each respective set of chemical burners. The result of this process is the formation of a preform with a fully usable portion, A, as depicted in FIG. 6A between the end-portions of the workpiece 610. 
[0063]
FIG. 7 depicts a preferred embodiment of a process 700 of performing
chemical vapor deposition such as may be performed by the chemical vapor deposition system 100 illustrated in FIG. 1. Optionally, in a first step 702, a start rod is obtained. In the deposition process, a length for a start rod is set. In different runs of the vapor deposition system, start rods of various lengths, preferably between about 0.8 meters and about 4 meters, may be used. Preferably, a length of a start rod is input at an operator terminal and transmitted to a computer. The computer then communicates with components of the deposition system that have functions dependent on the start rod length. Specifically, the lathe may be programmed according the length of the start rod that is used for a particular run of the deposition process 700. When the lathe receives the length value from the computer, the torch at one end of the lathe is preferably automatically repositioned to apply heat to one end of the rod. The other torch is preferably stationary. Furthermore, the motor controlling the translation of the rod executes a traverse motion profile that reflects the entered length of the start rod.

Computer-implemented limitations and any functional language regarding system or apparatus claims are given the broadest reasonable interpretation in view of the specification.  The present specification does not recite a computer coupled in a specific way to the system or specifically programmed to be limited to the functional limitations recited after “configured to” in claims 1 and 29 thus the functional language of claims 1 and 29 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Equivalents of a computer that does not require specific structural couplings or terminals or limited to precise programming by the specification is considered a generic computer as follows.
According to MPEP 2114 IV:
The term “computer” is commonly understood by one of ordinary skill in the art to describe a variety of devices with varying degrees of complexity and capabilities. In re Paulsen, 30 F.3d 1475, 1479-80, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994). Therefore, a claim containing the term "computer" should not be construed as limited to a computer having a specific set of characteristics and capabilities, unless the term is modified by other claim terms or clearly defined in the specification to be different from its common meaning. Id. In Paulsen, the claims, directed to a portable computer, were rejected as anticipated under 35 U.S.C. 102  by a reference that disclosed a calculator, because the term "computer" was given the broadest reasonable interpretation consistent with the specification to include a calculator, and a calculator was considered to be a particular type of computer by those of ordinary skill in the art. Id. 

Any computer or equivalent thereof as indicated above meets the structure capable of carrying out the functional language of claims 22 and 29 recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 20030003228 A1) referred to as Oishi herein after and further in view of Dabby (US 6789401) referred to as Dabby herein after.
Regarding claims 22, Ooishi discloses a deposition system (Fig 1) for depositing silica particles
onto a starting rod (1), or workpiece, comprising:
a first set of chemical deposition burners (for example burners A and B) capable of depositing
silica particles onto a first portion of the workpiece, the first set of burners having a first burner (A) and
second burner (B);
a second set of chemical deposition burners (for example burners D and C) capable of
depositing silica particles onto a second portion of the workpiece, the second set of burners having a
third burner (C) and a fourth burner (D); and
Ooishi discloses a rotating starting rod thus the rod is necessarily mounted for rotation, the
mount (not shown) is a lathe for holding the workpiece and for rotating the workpiece relative to the
first set of burners and second set of burners ([0013], claim 1 “a rotating starting rod”) Note: the sets may be structurally oriented as shown and described in Fig 2(a) which would apply to all the burner depositions depicted.
	Ooishi does not disclose the computer of claim 22 programmed to operate the reciprocation of the lathe relative to the burner sets.
	In the analogous art of chemical vapor deposition systems for forming an optical fiber preform (Col 4; lines 10-33), Dabby discloses a chemical vapor deposition system (100) comprising a computer  that communicates with components of the deposition. 
Dabby discloses the length of the start rod is input into the computer then communicates with components of the deposition system that have functions dependent on the start rod length. Specifically, the lathe may be programmed according the length of the start rod that is used for a particular run of the deposition process 700 (Col 14; lines 1-20).
	Ooishi indicates overlapped areas can yield difference in soot deposition and thus inconsistent outer diameter.  Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Ooishi with a computer configured o with an optimized burner movement relative to the lathe, thus overlap, as motivated by to operate the deposition system as taught by Dabby with the motivation to control the reciprocation of the burners relative to the start rod based on start rods of different or desired lengths to obtain a final product with consistent outer diameter as desired by Ooishi.  
	 
The computer of Dabby is considered a structural equivalent of the computer of claim 22 and capable of being programmed to carry out the functional limitations in the base device of Ooishi. 
 (1) a finding that the prior art contained a "base" device (Ooishi) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (Debby with computer and automated means of reciprocation of rod relative to burners) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (automated means based on start rod length or, automating a manual process In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. 
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. See motivation rationale above.

	Regarding claim 23, the overlap segment does not appear to structurally limit the device of claim 22 because it is created on the workpiece itself by carrying out intended use of the device of claim 22 as indicated in the previous rejection regarding claim 23. Ooishi discloses the interval between any two burners preferably being smaller than 1 but not smaller than .2 times the interval between any two of the intermediate burners located at each end [0019]-[0020].
Regarding claims 24-25, Ooishi discloses a length of a workpiece being greater than 80 cm (at least [0041] and the two outer burners set at a distance of 150 mm however the workpiece itself is not considered a structure of the device of claim 22.
MPEP 2115 recites:
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
Specifically see, 
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580


Regarding claim 25, and 28, Ooishi does not specifically disclose the overlap segment being
3 times the distance between burners in a given set, however Ooishi discloses that overlap areas of
deposition layers may be elongated without reducing the number of burners [0039]. Ooishi specifically
solves the issue of consistent deposition of glass particles by manufacturing said system such that the
interval between any two adjacent burners, or burners within a given set, arranged to be shorter than
the interval between any movement any two of intermediate burners other than two burners located at
the both ends [at least [0018], Abstract [0001] Fig 5-6].
Regarding claim 26, Ooishi discloses burners configured to, or capable, to receive chemical from a common source, which is not limited to a structure and may be the source prior to deposition occurring.  For example, the source may be a storage area. And stream glass particles, or soot. This meets all of the structural limitations of claim 26 [0038].  “during a portion of the deposition” is considered intended use of the device which does not structurally alter the burners of claim 26.
Regarding claim 27, Ooishi depicts an example of four burners (Fig 1)
Regarding claim 28, see the discussion of claim 22.  The longitudinal distance may be deemed T.
Claims 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 20030003228 A1) referred to as Oishi herein after and further in view of Dabby (US 6789401) referred to as Dabby herein after.
Regarding claim 29, Ooishi discloses a deposition system (Fig 1) for depositing silica particles
onto a starting rod (1), or workpiece, comprising:
a first set of chemical deposition burners (for example burners A and B) capable of depositing
silica particles onto a first portion of the workpiece, the first set of burners having a first burner (A) and
second burner (B);
a second set of chemical deposition burners (for example burners D and C) capable of
depositing silica particles onto a second portion of the workpiece, the second set of burners having a
third burner (C) and a fourth burner (D); and
Ooishi discloses a rotating starting rod thus the rod is necessarily mounted for rotation, the
mount (not shown) is a lathe for holding the workpiece and for rotating the workpiece relative to the
first set of burners and second set of burners ([0013], claim 1 “a rotating starting rod”) Note the sets may be structurally oriented as shown and described in Fig 2(a);
	Ooishi does not clearly disclose a third set of burners. 
MPEP 2144.04 states;
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

In the present instance it would be prima facie obvious to add another set of chemical deposition burners for depositing silica particles onto a third portion of the workpiece.  Alternatively one skilled in the art would be motivated to add another set of chemical deposition burners for depositing silica particles based on the length of the workpiece relative to the burner array to optimize deposition efficiency along a length and fluctuation of the deposition, thus diameter, at the turn back position [0003].
Regarding claims 29 and 34, duplication of parts, yielding a third set of two burners to deposit silica particles wherein the distance a>b and a is the longest distance between burners within a set and b is the shortest distance between burners of different sets [0030]. 

Three sets of burners with the claimed limitations of claim 29 (made obvious above) yield the limitations:
 all burners in the first set of burners to deposit silica particles along a majority of the first portion (Fig 1: A) outside the first overlap segment (Fig 1: E), all burners in the second set of burners to deposit silica particles along the entirety of the part of the second portion outside the first and second overlap segments (Fig 1: at least B and C), and all burners in the third set of burners to deposit silica particles along a majority of the third portion (Fig 1: not depicted, made obvious by carrying out invention of Ooishi with a third set of two burners) outside the second overlap segment (Fig 1: F).”
giving “majority” and “entirety of the part” the overlaps E and F and an additional overlap made by the third set of burners  of the modified invention.
Ooishi indicates overlapped areas can yield difference in soot deposition and thus inconsistent outer diameter.  Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Ooishi with an optimized burner movement relative to the lathe, thus overlap, as motivated by to operate the deposition system as taught by Dabby with the motivation to control the reciprocation of the burners relative to the start rod based on start rods of different or desired lengths to obtain a final product with consistent outer diameter as desired by Ooishi.  
	 
Regarding claims 30-32, Ooishi discloses a first set of burners, second set of burners and makes obvious to a skilled artisan a third set of two burners (see rejection above of claim 29) to deposit silica particles wherein the distance a>b and a is the longest distance between burners within a set and b is the shortest distance between burners of different sets [0030].  Ooishi discloses all of the structural elements of claims 29 and 30, thus capable of carrying out the overlap segments of claim 30.
Ooishi also suggests a system where burners can be moved and set in desirable positions [0035].  
Therefore it would be obvious to a skilled artisan to move the burners to desirable positions as motivated by reducing outer diameter fluctuations of the glass particles generated.
Further regarding claims 31-32, Ooishi discloses a length of a workpiece being greater than 80 cm (at least [0041] however the workpiece itself is not considered a structure of the claimed device.
MPEP 2115 recites:
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
Specifically see, 
In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580

	Further regarding claim 32, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

Thus, it would also be obvious to one of ordinary skill in the art to modify the length of the deposition system structure with the motivation to accommodate the length of starting rod.
Regarding claim 23, Ooishi discloses burners configured to, or capable, to receive chemical from a common source, 
 For example, the source may be a storage area. And stream glass particles, or soot. This meets all of the structural limitations of claim 33 [0038].  
The feed rate of claim 33 does not indicate a common source but rather the burners are capable. “during a portion of the deposition” is considered intended use of the device which does not structurally alter the burners of claim 33, claim 1 of Ooishi discloses a method step where the system is capable of carrying out a single feed rate.
Further regarding claim 34, it would be obvious to one skilled in the art to make the device smaller or larger to hold a starting rod [0001] as motivated by the final product length desired to be obtained.

Response to Arguments
The crux of Applicant’s arguments submitted 08/22/2022 regard the amendments requiring the deposition system of the claimed invention to have a computer “configured to” or the system to be “configured to” carry out functional limitations of the device.  The claims are not limited to the functional limitations as discussed above and any equivalent structure for carrying out said functional limitations of the present claims meets the limitations.  Dabby discloses a computer for implementing relative motion and deposition in a deposition system for an optical fiber preform as indicated above.  Applicant has failed to point to any structure in the claims that make the claims novel over Ooishi.
Claim interpretation
Applicant points to MPEP IV. This section of the MPEP guides the Examiner in determining whether a computer-implemented functional claim limitation is patentable over the prior art.
MPEP IV. States:
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate.
Examiner made a 35 U.S.C. 103 rejection indicating how the apparatus of Ooishi is capable of carrying out the functional limitations and provided secondary art Dabby to satisfy the computer implemented limitations of the specification.
MPEP IV states:
In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007) (The claims were drawn to multiplexer circuit. The patent at issue claimed "coupled to" and "coupled to receive" between various portions of the circuitry. In reference to the claim phrase "input terminals ‘coupled to receive’ first and second input variables," the court held that "the claimed circuit does not require any specific input or connection … [a]s such, ‘coupled to’ and ‘coupled to receive’ are clearly different … [a]s shown in [the figures of the] patent, input terminals … only need to be ‘capable of receiving’ an input variable for the multiplexer circuit as claimed". Therefore, the specification supported the claim construction "that ‘coupled to receive’ means ‘capable of receiving.’"); in the present application there are no connections to the computer recited in the claims or specification
Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.); in the present claims in view of the specification nothing requires the computer to be programmed in claim 29 that differentiates the computer programming to differentiate it over the claims in view of the prior art.  In the interest of compact prosecution, it has been made obvious to configure the device such that the computer controls the lathe relative to the burner arrays as motivated to reduce the differentiation of the outside diameter.
In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997); In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Ludtke, 441 F.2d 660, 663-64, 169 USPQ 563, 566-67 (CCPA 1971); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971) ("[I]t is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art. in the present application the arrangement of the arrays of burners is disclosed in the prior art and it is well known to control the burners relative to the lathe, starter rod on lathe, as motivated by a skilled artisan to control the outside diameter of the soot application.
Applicant argues that the word “computer” alone is differentiated from a computer-implementer functional claim limitation and that the office neglected to indicate the functionality of the computer.  Examiner disagrees with this statement and indicates that it is known to use a computer to control burners in soot deposition as indicated by the addition of Dabby.  One skilled in the art would be motivated to use the computer to control the burner translation along the length of the lathe to control overall soot deposition along the lathe as motivated by consistency of the outer diameter.
Applicant points to MPEP 2163(B) to indicate that newly added claim limitations may be implicit or inherent in the disclosure.
The portion of the MPEP Applicant has pointed out, included above, states:
“While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction.”
This is not relevant because the added claims were not correcting an error.  The paragraphs Applicant points out [0051], [0054]-[0056] do not recite a computer nor how it interacts structurally with the system of claims 22 or 29.  [0054]-[0056] discuss  FIG. 6A depicts a multiple-burner configuration. The only reference to a computer which may be inherently applied to the embodiment of Fig. 6A is the computer  which controls the lathes and burners in [0050] which is the computer of Dabby as indicated in the specification.  
35 U.S.C. 112 (b) 
35 U.S.C. 112 (b) rejection has been withdrawn thus this argument is moot.
Claim 22
Applicant argues the functional languages reciting “configured to” in claim 22 is more that capable of performing the recited function and the Office must show the prior art is capable of translating the rod relative to the burner as claimed.
Dabby discloses the length of the start rod is input into the computer then communicates with components of the deposition system that have functions dependent on the start rod length. Specifically, the lathe may be programmed according the length of the start rod that is used for a particular run of the deposition process 700 (Col 14; lines 1-20).
	It would have been obvious to one of ordinary skill in the art to modify the device of Ooishi with a computer configured to operate the deposition system as taught by Dabby with the motivation to control the reciprocation of the burners relative to the start rod based on start rods of different or desired lengths to obtain a final product with consistent outer diameter as desired by Ooishi.  The computer of Dabby is considered a structural equivalent of the computer of claim 22 and capable of being programmed to carry out the functional limitations in the base device of Ooishi. 
In response to applicant's argument that the combination of Ooishi and Dabby would not make obvious the claimed invention of present claim 22, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 29
The arguments against the rejection of claim 29 submitted 08/22/2022 are moot.
Claims 23-28 and 30-34
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741